UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6348


AVERY DALE OWENSBY,

                Plaintiff - Appellant,

          v.

OFFICER JOHNSON, Road Squad Crew Chief; OFFICER HALL, Road
Squad Transportation,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03221-FL)


Submitted:   May 18, 2016                  Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Avery Dale Owensby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Avery Dale Owensby seeks to appeal the district court’s order

dismissing his civil action without prejudice.     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).    Because Owensby may be

able to remedy the pleading deficiencies identified by the district

court by filing an amended complaint, we conclude that the order

Owensby seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                         DISMISSED




                                2